            Case 2:20-cv-04113-JP Document 7 Filed 12/22/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
STRIKE 3 HOLDINGS, LLC,                          )
                                                 )
       Plaintiff,                                )   Civil Case No. 2:20-cv-04113-JP
                                                 )
v.                                               )   Judge John R. Padova
                                                 )
JOHN DOE infringer identified as using IP        )
address 100.14.104.114,                          )
                                                 )
       Defendant.                                )
                                                 )

              MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL,
              MAINTAIN PSEUDONYM IDENTIFIER IN CASE CAPTION,
                    AND FOR CONSENT PROTECTIVE ORDER

       Plaintiff Strike 3 Holdings, LLC (“Plaintiff” or “Strike 3”) respectfully moves the Court

for an Order (1) granting leave for Plaintiff to file an unredacted Amended Complaint, Amended

Civil Cover Sheet and Proposed Summons under seal; (2) directing the Clerk of the Court to

maintain the case caption for this matter with a John Doe pseudonym; and (3) entering a consent

protective order, requiring that all future documents containing Defendant’s name and address be

filed under seal, pursuant to Fed. R. Civ. P. 5.2(e), 10(a), 26(c), and L. Civ. R. 5.1.5(a)(2), and

states as follows:

       1.      Plaintiff it is the owner of award winning, critically acclaimed adult motion

pictures. Plaintiff’s motion pictures are distributed through the Blacked, Tushy, Vixen, and

Blacked Raw adult websites and DVDs.

       2.      Plaintiff filed suit on August 21, 2020, and alleges it recorded transactions

infringing upon its copyrighted works emanating from IP address 100.14.104.114 within the

BitTorrent network. ECF No. 1.


                                                1
             Case 2:20-cv-04113-JP Document 7 Filed 12/22/20 Page 2 of 6




        3.      On September 29, 2020, this Court granted Plaintiff leave to serve a subpoena on

the Internet Service Provider (“ISP”), Verizon Fios (“Verizon” or “ISP”), to discover the identity

of the subscriber assigned the IP address 100.14.104.114, the IP address used to download and

distribute Plaintiff’s works via the BitTorrent network. ECF No. 4.

        4.      Plaintiff issued the subpoena on or about September 30, 2020 and received the

ISP’s response on or about December 1, 2020.

        5.      While that subpoena response was pending, on November 19, 2020, Plaintiff

requested that the deadline to effectuate service of process, pursuant to Fed. R. Civ. P. 4(m), be

extended to January 29, 2021. ECF No. 5. That motion is still pending before the Court.

        6.      After receiving the ISP’s response to that court-authorized subpoena, Plaintiff

conducted a further investigation to determine the identity of the infringer. Based on the

investigation of the subscriber and publicly available resources, Plaintiff identified the subscriber

as the true infringer/Defendant (and not merely someone with sufficient access to the IP address

during the period of infringement).

        7.      On December 22, 2020, Plaintiff filed a redacted version its First Amended

Complaint. ECF No. 7.

        8.      Although Plaintiff is aware of Defendant’s identity and Fed. R. Civ. P. 10(a)

requires that “[t]he title of the complaint must name all the parties,” Plaintiff is sensitive to

Defendant’s privacy concerns, and, therefore, has filed its First Amended Complaint against

Defendant maintaining a John Doe pseudonym in the caption, and redacted Defendant’s name,

address, and additional factual information that directly links the Defendant to the infringement

in this case.

        9.      While there is a presumptive right of public access to judicial proceedings and



                                                 2
             Case 2:20-cv-04113-JP Document 7 Filed 12/22/20 Page 3 of 6




records, that right is not absolute and the presumption may be rebutted. See In re Cendant Corp.,

260 F.3d 183, 194 (3d Cir. 2001). To overcome the presumption of openness, and to justify the

entry of an order sealing judicial records, the moving party must demonstrate (1) a substantial

and compelling interest in confidentiality; and (2) that divulgence would work a clearly defined

and serious injury to the party seeking disclosure. Pansy v. Borough of Stroudsburg, 23 F.3d

772, 787 (3d Cir. 1994). Once the movant establishes the foregoing two elements, a district

court will engage in a balancing process, pursuant to which, the court will weigh the common

law presumption of access against those factors that militate against access.     In re Cendant

Corp., 260 F.3d at 194; see also Republic of Philippines v. Westinghouse Elec. Corp., 949 F.3d

653, 662 (3d Cir. 1991).

       10.     The Third Circuit has recognized that “in exceptional cases courts have allowed a

party to proceed anonymously.” Doe v. Megless, 654 F.3d 404, 408 (3d Cir. 2011). And while

“embarrassment” alone is “not enough” to justify this relief, the Third Circuit has specifically

recognized that examples of such “exceptional cases” often involve questions touching on

sexuality, such as “abortion, birth control, transexuality, mental illness, welfare rights of

illegitimate children, AIDS, and homosexuality.”          Id. (quoting Doe v. Borough of

Morrisville, 130 F.R.D. 612, 614 (E.D. Pa. 1990)).

       11.     This matter concerns allegations of the illegal downloading and distribution of

adult movies. To be sure, a complaint is “the means by which parties invoke the authority of the

court, [and as such] are especially deserving of the right to access.” In re: Domestic Drywall

Antitrust Litig., No. 13-2437, 2015 WL 7733465, at *2 (E.D. Pa. Dec. 1, 2015) (footnote

omitted). However, as other courts have recognized, “[a]n allegation that an individual illegally

downloaded adult entertainment likely goes to matters of a sensitive and highly personal nature,



                                               3
             Case 2:20-cv-04113-JP Document 7 Filed 12/22/20 Page 4 of 6




including one’s sexuality.” Next Phase Distribution, Inc. v. Does 1-138, No. 11-9706, 2012 WL

691830, at *1 (S.D.N.Y. Mar. 1, 2012) (quoting Digital Sin, Inc. v. Does 1–5698, No. 11-04397,

2011 WL 5362068, at *4 (N.D. Cal. Nov. 4, 2011)).

       12.     Many of the non-exclusive factors endorsed by the Third Circuit in Megless

weigh in favor of permitting Doe to remain pseudonymous here: Doe’s identity has been kept

confidential thus far; that the allegations of the complaint touch upon Doe’s sexuality provide a

valid basis to fear/avoid disclosure; there is no illegitimate motive to keep Doe’s identity from

public disclosure; and there is little to no public interest in knowing Doe’s identity in this matter.

See Malibu Media, LLC v. Doe, No. 15-2624, 2015 WL 6116620, at *5 (S.D.N.Y. Oct. 16, 2015)

(“While the public interest is generally furthered by allowing public scrutiny of judicial

proceedings, here there is minimal public interest in disclosing Defendant’s name when weighed

against Defendant’s interests in remaining anonymous.”) (citing Next Phase Distribution, 2012

WL 691830, at *2).

       13.     Importantly, Plaintiff does not seek to seal the entire complaint (or the entirety of

any future documents filed with the Court), but only documents that contain Defendant’s

identity, with redacted versions to be concurrently filed on the public docket. Defendant’s

identity is of little value to those monitoring the federal courts: no one is a public figure, and the

issues raised are not novel since Plaintiff’s national campaign against mass BitTorrent

infringement has resulted in many such cases of this type being filed throughout the country,

with many of them filed in this District.

       14.     An order permitting Defendant to defend this claim pseudonymously—allowing

documents containing identifying information to be filed under seal and concurrently filed on the

public docket in redacted form—would protect Defendant’s important privacy interest and allow



                                                  4
             Case 2:20-cv-04113-JP Document 7 Filed 12/22/20 Page 5 of 6




the parties to focus on litigating the merits of this dispute, while still preserving the public’s

interest in knowing the contours of this matter.

       15.     Plaintiff is unaware of any non-party that objects to this request. Plaintiff is also

unaware if Defendant objects to this request since Plaintiff has not made any attempt to

communicate with Defendant.

       WHEREFORE, Plaintiff respectfully requests entry of an order (1) granting leave for

Plaintiff to file an unredacted version of its Amended Complaint, Amended Civil Cover Sheet,

Proposed Summons, and Proof of Service/Waiver of Service under seal; (2) directing the Clerk

of the Court to maintain the case caption for this matter with a John Doe pseudonym; and (3)

entering a consent protective order, requiring that all future documents containing Defendant’s

name, address, and identifying information to be filed under seal, pursuant to Fed. R. Civ. P.

5.2(e), 10(a), 26(c), and L. Civ. R. 5.1.5(a)(2). A proposed order is attached for the Court’s

convenience.

Dated: December 22, 2020                               Respectfully submitted,

                                                       By: /s/ John C. Atkin
                                                       John C. Atkin, Esq. (326957)
                                                       JAtkin@atkinfirm.com
                                                       55 Madison Avenue, Ste. 400
                                                       Morristown, NJ 07960
                                                       Tel.: (973) 314-8010
                                                       Fax: (833) 693-1201
                                                       Attorneys for Plaintiff




                                                   5
          Case 2:20-cv-04113-JP Document 7 Filed 12/22/20 Page 6 of 6




                              CERTIFICATE OF SERVICE

       Pursuant to Local Civil Rule 5.1.2(8)(b), I certify that on the date set forth below, I

caused a copy of this motion and proposed order to be filed electronically and that they are

available for viewing and downloading from the ECF system.


       Dated: 12/22/2020
                                                  /s/ John C. Atkin, Esq.
                                                  John C. Atkin, Esq.




                                              6
